Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 6, 2021 has been considered by the examiner.

Response to Amendment
Claims 2, 4, 6, 8, 9-11, 15-18 are cancelled, and claims 1, 3, 5, 7, 12-13, and 19-20 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed June 3, 2021. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 13, and 19 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "milder" in claims 13 and 19 is a relative term which renders the claims indefinite.  The term "milder" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner equates the undefined term “milder than” to “less than” in order to reject the claim limitation “wherein the second acceptable range is milder than the first acceptable range and the third acceptable range is milder than the second acceptable range”, as shown below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


	Claims 1, 5, 7, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ebisawa et al. (US 20160331347 A1, published November 17, 2016) in view of Robinson et al. (US 10074199 B2, published September 11, 2018 with a priority date of June 27, 2014) and Panescu (US 20120277574 A1, published November 1, 2012), hereinafter referred to as Ebisawa, Robinson, and Panescu, respectively. 
Regarding claim 1, Ebisawa teaches a medical imaging apparatus (Fig. 1, object information acquiring apparatus) comprising: 
a bath tank for accommodating a test subject, the test subject being at least a portion of a body of a human subject (Fig. 1; see pg. 2, col. 1, para. 0034 — “An object (for example, the breast) is denoted by reference numeral 001...A matching material 005 is present between the probe 003 and the holding member 002 such that an acoustic wave propagates through the matching material 005.”; see pg. 3, col. 2, para. 0053 — “The matching material 005 acoustically matches the object (or the holding member) with the probe. Therefore, the matching material005 preferably allows acoustic waves to propagate through the matching material 005 and avoids preventing scanning by the probe 003. Examples of the matching material 005 include liquids such as water...”); 
a measurement device movable in a predetermined direction, the measurement device including a group of ultrasonic elements for measurement to emit an ultrasonic wave into the bath tank and receive a scattered ultrasonic wave (Fig. 1; see pg. 2, col. 1, para. 0034 — “A probe that transmits an ultrasonic wave and detects an echo wave from the interior of the object is denoted by reference numeral 003. The probe 003 has a plurality of conversion elements 004. A matching material 005 is present between the probe 003 and the holding 
a control unit for measuring by the measurement device when at least one of a location of the test subject within a plane orthogonal to the predetermined direction (Fig. 1, system controller 009; Fig. 3, C plane 301 orthogonal to the probe 003 scanning direction; see pg. 4, col. 1, para. 0055 — “...a C plane 301 substantially parallel to the probe scanning plane is to be displayed.”), a location of the test subject in the predetermined direction (Fig. 3; see pg. 4, col. 1, para. 0055 — “When the probe is located at Pos1, in a normal direction of the scanning plane, a distance L11 is present from the probe to the object surface, and a distance 112 is present from the object surface to the C plane.”), and continuity of data measured by the measurement device satisfies a predetermined condition. 
Ebisawa does not explicitly teach:
a location detection unit for detecting the location of the test subject within the plane orthogonal to the predetermined direction and/or the location of the test subject in the predetermined direction, 
wherein the control unit determines the location of the test subject on the basis of a location of an in-body tissue located on the opposite side from a region subject to measurement by the measurement device relative to an initial location where the measurement device starts measurement or a termination location where the measurement device terminates measurement, 
the location detection unit comprises a location detection ultrasonic element which is constituted by a group of elements differing from the group of ultrasonic elements for measurement.  
Whereas, Robinson, in the same field of endeavor, teaches:
a location detection unit for detecting the location of the test subject within the plane orthogonal to the predetermined direction and/or the location of the test subject in the predetermined direction (see col. 3, lines 30-37 – “A position tracking system can further include at least one position and/or orientation sensor configured to provide data corresponding to the position and/or three-dimensional oriental of the manual scanning device. The controller can be configured to determine a differential angle of a patient’s coronal plane with reference to a plane of the floor.”), 
wherein the control unit determines the location of the test subject on the basis of a location of an in-body tissue located on the opposite side from a region subject to measurement by the measurement device relative to an initial location where the measurement device starts measurement or a termination location where the measurement device terminates measurement (Fig. 4A-4B; see col. 7, lines 44-50 – “...the actual breast geometry provides a vector from the nipple to the middle of the breast on the chest wall that is not parallel with the idealized nipple to center of breast vector. The image of the actual breast is translated, transformed adjusted, or modified to align the actual and idealized vectors. This may include rotating the image such that the vectors are parallel or overlapping.”), 
Whereas, Panescu, in an analogous field of endeavor, teaches the location detection unit comprises a location detection ultrasonic element which is constituted by a group of elements differing from the group of ultrasonic elements for measurement (see pg. 2, col. 2, para. 0016 – “The location element on the imaging catheter is preferably adjacent the imaging element.”; Fig. 2; see pg. 4, col. 2, 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus, as disclosed in Ebisawa, by having the apparatus:
determines the location of the test subject on the basis of a location of an in-body tissue located on the opposite side from a region subject to measurement by the measurement device relative to an initial location where the measurement device starts measurement or a termination location where the measurement device terminates measurement, as disclosed in Robinson, AND
a location detection ultrasonic element which is constituted by a group of elements differing from the group of ultrasonic elements for measurement, as disclosed in Panescu. 
One of ordinary skill in the art would have been motivated to make this modification in order:
to allow accurate placement of an ultrasound probe in a different, subsequent, diagnostic ultrasound procedure, as taught in Robinson (see col. 9, lines 49-60), AND
to identify a target site for treatment within the subject volume, as taught in Panescu (see pg. 5, col. 1, para. 0046). 
Furthermore, regarding claim 3, Robinson further teaches wherein the control unit determines the initial location where the measurement device starts measurement Application No. 16/652,249Paper Dated September 10, 2021In Reply to USPTO Correspondence of June 3, 2021Attorney Docket No. 4466-2001313and/or the termination location where the measurement device terminates measurement, on the basis of the location of a predetermined in-body tissue of the human subject (Fig. 4A-4B; see col. 7, lines 44-50 – “...the actual breast geometry provides a vector from the nipple to the middle of the breast on the chest wall that is not parallel with the idealized nipple to center of breast vector. The image of the actual breast is translated, transformed 
Furthermore, regarding claim 5, Robinson further teaches wherein the test subject is a breast of the human subject and the in-body tissue is a rib, chest wall, or pectoralis major muscle of the human subject (Fig. 4A-4B; see col. 7, lines 44-50 – “...the actual breast geometry provides a vector from the nipple to the middle of the breast on the chest wall that is not parallel with the idealized nipple to center of breast vector. The image of the actual breast is translated, transformed adjusted, or modified to align the actual and idealized vectors. This may include rotating the image such that the vectors are parallel or overlapping.”).   
Furthermore, regarding claim 7, Ebisawa further teaches 
detecting the location of the test subject within the plane orthogonal to the predetermined direction (Fig. 1, system controller 009; Fig. 3, C plane 301 orthogonal to the probe 003 scanning direction; see pg. 4, col. 1, para. 0055 — “...a C plane 301 substantially parallel to the probe scanning plane is to be displayed.”); AND 
detecting the location of the test subject in the predetermined direction (Fig. 3; see pg. 4, col. 1, para. 0055 — “When the probe is located at Pos1, in a normal direction of the scanning plane, a distance L11 is present from the probe to the object surface, and a distance 112 is present from the object surface to the C plane.”). 
Panescu further teaches wherein the location detection unit comprises: 
a first and second location detection unit (Fig. 2; see pg. 9, col. 1, para. 0081 – “...one or more location elements 128 may be placed on the imaging device.”); and 
at least one of the first location detection unit and the second location detection unit is comprised of the location detection ultrasonic element (Fig. 5; see pg. 7, col. 1, para. 0060 – 
Furthermore, regarding claim 12, Ebisawa further teaches wherein, if the measured location of the test subject is within a predetermined range, the control unit starts a processing for measuring data continuously while moving the measurement device in the predetermined direction (Fig. 1; see pg. 2, col. 1, para. 0035 — “A system controller 009 creates a three-dimensional image from an image signal for the object 001 received by the probe 003 within a scan range.”; see pg. 8, col. 1, para. 0108 — “...the acoustic characteristics processor 023 calculates the distance between the object 001 and the probe 003 in real time.”).
The motivation for claims 3, 5, and 7 was shown previously in claim 1.
  
Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ebisawa in view of Laviola (US 20200196971 A1, published June 25, 2020 with a priority date of August 16, 2017) and Cho (KR 20120057782 A, published June 7, 2012), hereinafter referred to as Laviola and Cho, respectively. 
Regarding claim 13, Ebisawa teaches a medical imaging apparatus (Fig. 1, object information acquiring apparatus) comprising: 
a bath tank for accommodating a test subject, the test subject being at least a portion of a body of a human subject (Fig. 1; see pg. 2, col. 1, para. 0034 — “An object (for example, the breast) is denoted by reference numeral 001...A matching material 005 is present between the probe 003 and the holding member 002 such that an acoustic wave propagates through the matching material 005.”; see pg. 3, col. 2, para. 0053 — “The matching material 005 acoustically matches the object (or the holding member) with the probe. Therefore, the 
a measurement device movable in a predetermined direction, the measurement device including a group of elements to emit a radiation wave into the bath tank and receive a scattered radiation wave (Fig. 1; see pg. 2, col. 1, para. 0034 — “A probe that transmits an ultrasonic wave and detects an echo wave from the interior of the object is denoted by reference numeral 003. The probe 003 has a plurality of conversion elements 004. A matching material 005 is present between the probe 003 and the holding member 002 such that an acoustic wave propagates through the matching material 005. The probe 003 is fixed on a carriage 006.”; see pg. 3, col. 1, para. 0047 – “Each of the conversion elements 004 in the probe 003 converts an electric signal into an ultrasonic wave. Preferred conversion elements are piezoelectric elements...”; see pg. 3, col. 2, para. 0053 – “Examples of the matching material 005 include liquids such as water...”); and 
a control unit for measuring by the measurement device when from among a location of the test subject within a plane orthogonal to the predetermined direction (Fig. 1, system controller 009; Fig. 3, C plane 301 orthogonal to the probe 003 scanning direction; see pg. 4, col. 1, para. 0055 — “...a C plane 301 substantially parallel to the probe scanning plane is to be displayed.”), a location of the test subject in the predetermined direction (Fig. 3; see pg. 4, col. 1, para. 0055 — “When the probe is located at Pos1, in a normal direction of the scanning plane, a distance L11 is present from the probe to the object surface, and a distance 112 is present from the object surface to the C plane.”), at least the location of the test subject in the predetermined direction (Fig. 3; see pg. 4, col. 1, para. 0055 — “When the probe is located 
Ebisawa does not explicitly teach:
a control unit for measuring by the measurement device when the continuity of the data measured by the measurement device satisfy a predetermined condition;
wherein if it is determined that degree of deviation in the location of the test subject or discontinuity of the data measured at time of measurement does not satisfy the predetermined condition, the control unit performs any of: 
a processing in which the measurement is continued and the measured data is corrected;
a processing in which the location of the measurement device in a movement direction is returned by a predetermined distance and the measurement is redone; and
a processing in which the measurement is restarted from beginning,
the process in which the measurement is continued and the measured data is corrected is performed if it is determined that the degree of deviation in the location of the test subject or the discontinuity of the measured data exceeds a first acceptable range serving as the predetermined condition,
the process in which the location of the measurement device in the movement direction is returned by the predetermined distance and measurement is redone is performed if it is determined that the degree of deviation in the location of the test subject or the discontinuity of the measured data exceeds a second acceptable range serving as the predetermined condition, and
the process in which the measurement is restarted from the beginning is performed if it is determined that the degree of deviation in the location of the test subject or the discontinuity of the measured data exceeds a third acceptable range serving as the predetermined condition, and 
wherein the second acceptable range is milder than the first acceptable range and the third acceptable range is milder than the second acceptable range.
Whereas, Laviola, in the same field of endeavor, teaches: 
a control unit for measuring by the measurement device when the continuity of the data measured by the measurement device satisfy a predetermined condition (see pg. 7, col. 1, para. 0068 – “...movement may be categorized as continuously irregular. A determination of movement type may be based, in part, on a movement value and/or timestamp, for example.”);
wherein if it is determined that degree of deviation in the location of the test subject or discontinuity of the data measured at time of measurement does not satisfy the predetermined condition, the control unit performs any of: 
a processing in which the measurement is continued and the measured data is corrected (see pg. 4, col. 2, para. 0044 – “...an image capture procedure may be delayed until detected movement has fallen below a threshold.”; see pg. 7, col. 1, para. 0072 – “At 514, if irregular movements continue during the delay period, the delay may be extended until movement stops.” So measurement is continued when the irregular movement is below a movement threshold value); 
a processing in which the location of the measurement device in a movement direction is returned by a predetermined distance and the measurement is redone (see pg. 4, col. 2, para. 0044 – “...an image capture procedure may be delayed until 
a processing in which the measurement is restarted from beginning (see pg. 7, col. 2, para. 0072-0073 – “...an image may be generated at 512 if the delay is within the time threshold, and the image capture may be canceled at 516 if the delay period extends beyond the time threshold...a threshold may be set such that an image correction module may determine whether the process of deleting images may result in a usable image sequence, or if the imaging sequence needs to be canceled due to excessive movement during the imaging procedure.” so measurement ends and can be restarted from the beginning of the imaging procedure due exceeding a movement threshold value), 
the process in which the measurement is continued and the measured data is corrected is performed if it is determined that the degree of deviation in the location of the test subject or the discontinuity of the measured data exceeds a first acceptable range serving as the predetermined condition (see pg. 4, col. 2, para. 0044 – “...an image capture procedure may be delayed until detected movement has fallen below a threshold.”; see pg. 7, col. 1, para. 0072 – “At 514, if irregular movements continue during the delay period, the delay may be extended until movement stops.” So measurement is continued when the irregular movement is below a movement threshold value (equated to a first acceptable range)), 
the process in which the location of the measurement device in the movement direction is returned by the predetermined distance and measurement is redone is performed if it is determined that the degree of deviation in the location of the test subject or the discontinuity 
the process in which the measurement is restarted from the beginning is performed if it is determined that the degree of deviation in the location of the test subject or the discontinuity of the measured data exceeds a third acceptable range serving as the predetermined condition (see pg. 7, col. 2, para. 0072-0073 – “...an image may be generated at 512 if the delay is within the time threshold, and the image capture may be canceled at 516 if the delay period extends beyond the time threshold...a threshold may be set such that an image correction module may determine whether the process of deleting images may result in a usable image sequence, or if the imaging sequence needs to be canceled due to excessive movement during the imaging procedure.” so measurement ends and can be restarted from the beginning of the imaging procedure due exceeding a movement threshold value). 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus, as disclosed in Ebisawa, by having the apparatus:
perform processes if the discontinuity of the data measured at time of measurement does not satisfy the predetermined condition of certain acceptable ranges, as disclosed in Laviola, AND
to where the second acceptable range is milder than the first acceptable range and the third acceptable range is milder than the second acceptable range, as disclosed in Cho. 
One of ordinary skill in the art would have been motivated to make this modification in order:
to compensate for tissue movement and generate higher quality images, as taught in Laviola (see pg. 7, col. 1, para. 0072), AND 
to minimize motion blurring and improve the quality of the ultrasound image, as taught in Cho (see Abstract). 
Regarding claim 19, Ebisawa teaches a non-transitory, computer-readable medium storing one or more instructions executable by a computer system of a medical imaging apparatus to perform operations (see pg. 9, col. 1, para. 0116 – “Embodiments of the present invention can also be realized by a computer 
a bath tank for accommodating a test subject, the test subject being at least a portion of a body of a human subject (Fig. 1; see pg. 2, col. 1, para. 0034 — “An object (for example, the breast) is denoted by reference numeral 001...A matching material 005 is present between the probe 003 and the holding member 002 such that an acoustic wave propagates through the matching material 005.”; see pg. 3, col. 2, para. 0053 — “The matching material 005 acoustically matches the object (or the holding member) with the probe. Therefore, the matching material005 preferably allows acoustic waves to propagate through the matching material 005 and avoids preventing scanning by the probe 003. Examples of the matching material 005 include liquids such as water...”); 
a measurement device movable in a predetermined direction, the measurement device including a group of elements to emit a radiation wave into the bath tank and receive a scattered radiation wave (Fig. 1; see pg. 2, col. 1, para. 0034 — “A probe that transmits an ultrasonic wave and detects an echo wave from the interior of the object is denoted by reference numeral 003. The probe 003 has a plurality of conversion elements 004. A matching material 005 is present between the probe 003 and the holding member 002 such that an acoustic wave propagates through the matching material 005. The probe 003 is fixed on a carriage 006.”; see pg. 3, col. 1, para. 0047 – “Each of the conversion elements 004 in the probe 003 converts an electric signal into an ultrasonic wave. Preferred conversion elements are piezoelectric elements...”; see pg. 3, col. 2, para. 0053 – “Examples of the matching material 005 include liquids such as water...”);
the operations comprising:
determining whether, from among a location of the test subject within a plane orthogonal to the predetermined direction (Fig. 1, system controller 009; Fig. 3, C plane 301 orthogonal to the probe 003 scanning direction; see pg. 4, col. 1, para. 0055 — “...a C plane 301 substantially parallel to the probe scanning plane is to be displayed.”), a location of the test subject in the predetermined direction (Fig. 3; see pg. 4, col. 1, para. 0055 — “When the probe is located at Pos1, in a normal direction of the scanning plane, a distance L11 is present from the probe to the object surface, and a distance 112 is present from the object surface to the C plane.”), at least the location of the test subject in the predetermined direction (Fig. 3; see pg. 4, col. 1, para. 0055 — “When the probe is located at Pos1, in a normal direction of the scanning plane, a distance L11 is present from the probe to the object surface, and a distance 112 is present from the object surface to the C plane.”).
Ebisawa does not explicitly teach:
the operations comprising: 
determining whether, continuity of data measured by the measurement device, the continuity of the data measured by the measurement device satisfy a predetermined condition, using a result of the determination to determine whether to perform measurement by the measurement device, and 
if it is determined that degree of deviation in the location of the test subject or discontinuity of the data measured at time of measurement does not satisfy the predetermined condition, performing any of: 
a processing in which the measurement is continued and the measured data is corrected; a processing in which the location of the measurement device in 
Whereas, Laviola, in the same field of endeavor, teaches: 
the operations comprising: 
determining whether, from continuity of data measured by the measurement device, the continuity of the data measured by the measurement device satisfy a predetermined condition, using a result of the determination to determine whether to perform measurement by the measurement device (see pg. 7, col. 1, para. 0068 – 
if it is determined that degree of deviation in the location of the test subject or discontinuity of the data measured at time of measurement does not satisfy the predetermined condition, performing any of: 
a processing in which the measurement is continued and the measured data is corrected (see pg. 4, col. 2, para. 0044 – “...an image capture procedure may be delayed until detected movement has fallen below a threshold.”; see pg. 7, col. 1, para. 0072 – “At 514, if irregular movements continue during the delay period, the delay may be extended until movement stops.” So measurement is continued when the irregular movement is below a movement threshold value); 
a processing in which the location of the measurement device in a movement direction is returned by a predetermined distance and the measurement is redone (see pg. 4, col. 2, para. 0044 – “...an image capture procedure may be delayed until detected movement has fallen below a threshold.”; see pg. 7, col. 1, para. 0072 – “At 514, if irregular movements continue during the delay period, the delay may be extended until movement stops.” So measurement stops when irregular movement is above a movement threshold value); and 
a processing in which the measurement is restarted from beginning (see pg. 7, col. 2, para. 0072-0073 – “...an image may be generated at 512 if the delay is within the time threshold, and the image capture may be canceled at 516 if the delay period extends beyond the time threshold...a threshold may be 
wherein the process in which the measurement is continued and the measured data is corrected is performed if it is determined that the degree of deviation in the location of the test subject or the discontinuity of the measured data exceeds a first acceptable range serving as the predetermined condition (see pg. 4, col. 2, para. 0044 – “...an image capture procedure may be delayed until detected movement has fallen below a threshold.”; see pg. 7, col. 1, para. 0072 – “At 514, if irregular movements continue during the delay period, the delay may be extended until movement stops.” So measurement is continued when the irregular movement is below a movement threshold value (equated to a first acceptable range)), 
the process in which the location of the measurement device in the movement direction is returned by the predetermined distance and measurement is redone is performed if it is determined that the degree of deviation in the location of the test subject or the discontinuity of the measured data exceeds a second acceptable range serving as the predetermined condition (see pg. 4, col. 2, para. 0044 – “...an image capture procedure may be delayed until detected movement has fallen below a threshold.”; see pg. 7, col. 1, para. 0072 – “At 514, if irregular movements continue during the delay period, the delay may be extended until movement stops.”; see pg. 7, col. 2, para. 0072-0073 – “...an image may be generated at 512 if the delay is within 
the process in which the measurement is restarted from the beginning is performed if it is determined that the degree of deviation in the location of the test subject or the discontinuity of the measured data exceeds a third acceptable range serving as the predetermined condition (see pg. 7, col. 2, para. 0072-0073 – “...an image may be generated at 512 if the delay is within the time threshold, and the image capture may be canceled at 516 if the delay period extends beyond the time threshold...a threshold may be set such that an image correction module may determine whether the process of deleting images may result in a usable image sequence, or if the imaging sequence needs to be canceled due to excessive movement during the imaging procedure.” so measurement ends and can be restarted from the beginning of the imaging procedure due exceeding a movement threshold value). 
Whereas, Cho, in the same field of endeavor, teaches wherein the second acceptable range is milder than the first acceptable range and the third acceptable range is milder than the second acceptable range (see pg. 3, para. 5 – “Degree of motion> first threshold First weight Second threshold ≤ degree of motion ≤ first threshold Second weight Degree of motion < second threshold Third weight” so the second 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus, as disclosed in Ebisawa, by having the apparatus:
perform processes if the discontinuity of the data measured at time of measurement does not satisfy the predetermined condition of certain acceptable ranges, as disclosed in Laviola, AND
to where the second acceptable range is milder than the first acceptable range and the third acceptable range is milder than the second acceptable range, as disclosed in Cho. 
One of ordinary skill in the art would have been motivated to make this modification in order:
to compensate for tissue movement and generate higher quality images, as taught in Laviola (see pg. 7, col. 1, para. 0072), AND 
to minimize motion blurring and improve the quality of the ultrasound image, as taught in Cho (see Abstract). 

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ebisawa in view of Robinson and Panescu, as applied to claim 1 above, and in further view of Ryu et al. (US 10650518 B2, published May 12, 2020 with a priority date of November 24, 2015), hereinafter referred to as Ryu.
Regarding claim 20, Ebisawa in view of Robinson and Panescu teaches all of the elements disclosed in claim 1 above.

Whereas, Ryu, in the same field of endeavor, teaches wherein the control unit detects slice omissions to determine discontinuity of data within the measured data (see col. 9, lines 14-19 — “...the CAD apparatus 100 may group a plurality of image frames into groups with reference to an image frame in which no ROI (region of interest) is detected. In this case, even image frames from which the same ROI is detected may be grouped into different groups according to whether the ROI is continuously detected.” so the images where the ROI is not detected are not included in the image groups of continuously detected ROI).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus, as disclosed in Ebisawa in view of Robinson and Panescu, by having the apparatus detect slice omissions to determine discontinuity of data within the measured data, as disclosed in Ryu. One of ordinary skill in the art would have been motivated to make this modification in order to improve the accuracy of diagnosis and alleviate the burden of analysis for the user, as taught in Ryu (see col. 1, lines 27-37). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793